Order of the Surrogate’s Court of *805Bangs county, in so far as it denies application for an allowance for legal services, reversed upon the law and the facts, with ten dollars costs and disbursements, payable out of the estate, application granted, with ten dollars costs, and appellant’s compensation fixed at three hundred dollars. The services of appellant were rendered in a matter involving the construction of the will, in which his clients, the grandparents of the infants, were successful. The services were for the benefit of the infants, the residuary legatees of the estate, and were of no pecuniary benefit to the grandparents. Rich, Young, Seeger and Scudder, JJ., concur; Lazansky, P. J., dissents.